On September 7, 1911, appellant, John Crutchfield, was indicted for the murder of his brother, Tom Crutchfield, alleged to have occurred March 31, 1911. He was convicted of murder in the second degree and his penalty fixed at ten years confinement in the penitentiary.
A few days after the alleged murder an examining trial was had when, it seems, practically all of the witnesses were heard. One or two besides appellant who were gambling at appellant's house that night were held under bond to answer said charge. When the grand jury convened at the next term of the District Court in September, 1911, it seems that only appellant was promptly indicted for the murder.
The record and statement of facts is voluminous, though the material facts are few. On the night of March 31, 1911, some five or six other parties, in addition to John and Tom Crutchfield, gathered at John Crutchfield's residence near the mining town of Newcastle in Young County, to gamble and all of the persons so gathered for that purpose, including John and Tom Crutchfield, except one, did gamble practically from about 8 o'clock of the night of the 31st continuously until the next morning or during the night till about 4 o'clock. All of the parties were heavily drinking intoxicating liquors during the whole time and some, if not all of them, were more or less drunk. There were some rows and threatened fights between some of the parties during the night, but no actual fights and apparently no one hurt until just as all of the other parties, except John and Tom Crutchfield, had left or were in the act of leaving. Tom Crutchfield lived and was living at that time with his brother John. Tom was unmarried; *Page 471 
John was married, had a wife and one small child at the time. John, his wife and child slept in a two-room house; Tom in a tent some short distance from the house. The gambling and drinking that night was carried on in the tent and therein is where injuries to deceased occurred which resulted in his death.
The State proved by its witness Birdwell, which was not disputed, that he had known John and Tom Crutchfield for some time prior to this killing; that some two or three weeks before the killing he had a conversation with John about him (John) and Tom; that appellant then said to this witness that he and Tom were going to have a fight some of these times and it would be a bad one too. The evidence further shows that for some time while the gambling between the parties was in progress, John and Tom Crutchfield were in the games and were betting and losing money. All the parties did not gamble and were not engaged in the games all the time, — usually four were gambling at the same time. Some of these would drop out occasionally and others would take their places. In one game when John and Tom were engaged therein, both being pretty drunk, and apparently money to some amount was at stake, the Crutchfields lost, which made John mad at Tom and he thereupon cursed him, telling him he didn't have any sense and didn't know how to play poker, and ordering him to get out of the game before he lost all of his money and that of John too, and that he was making a fool of himself. Tom then did get out of the game and did not engage in any other during the night, though he was present during the gambling practically all the time until the crowd broke up just about 4 o'clock in the morning of that night. At one time during the night when a row came up between two of the other persons present, it seems Tom went into the house where John's wife was and got John's double-barrel shotgun and took it into the tent and made some play therewith with one of these parties, but upon learning that he was mistaken about which one had a pistol he put up the gun and apologized. It is not clear whether he took the gun back in the house or not. At any rate, he put the gun away and is not shown to have had it any time later except in attempting to wrench it from John as hereinafter shown. For some time after John had ordered Tom not to gamble any more and Tom quit, the gambling between others continued, John engaging in some of the games. Later he got out of the game, and some time after this first trouble between John and Tom, the other parties' attention was called to the fact that John and Tom were over in another part of the tent quarreling and John was cursing Tom and Tom said to John, "You would not hit me or hurt me would you, me being your brother?" John replied, "God damn you, I had just as soon hurt you as any one else." Tom said, "No you would not hurt me being my brother. I would not curse you or hurt you. I would be ashamed to." John replied, "I had just as soon curse you as anybody." Another witness testified that John shook his fist at Tom and told him he would knock him down *Page 472 
and kept cursing him and that among other things, Tom said, "John, you can't hit one side of me." Another witness on this point, stated that John said to Tom, "I will whip you," and Tom replied, "You can't whip one side of me," and "you would not whip your brother or hit him would you?" and John said, "I just as soon hit you as any other damn man." Just about this time or immediately before, some of the parties began to leave the tent and had gotten out, leaving only about two of the parties other than John and Tom in the tent. John and Tom began struggling each to get said double-barrel shotgun, John having hold of the barrels and Tom the stock. These persons interfered and attempted to take the gun from both of them or keep either of them from getting it. In their struggles and wrenching around they landed on the bed. One of these witnesses got between them and sat down on the gun. Another one and Tom had hold of the stock, John hold of the barrels and in wrenching it, each in trying to get it, they broke off the stock from the barrels. The other two persons at once left the tent, leaving in it only John and Tom. Soon after getting out of the tent these two last persons to leave, as well as some others, who were very near, heard scufflings and sounds like something falling, or somebody shuffling and running over things in the tent. None of them went back in the tent and none of them knew what had occurred therein after they left.
The unquestioned testimony further shows, immediately after, or at the time of this last struggle between John and Tom for the possession of the double-barrel shotgun and the parties left, that Tom received a very heavy blow on the side of the head which crushed in his skull from an inch to an inch and a half deep and from two to three inches wide, and about three inches long, which was shown by physicians could have been made with the barrels of a double-barrel shotgun, and from which wounds Tom died within about two days. The theory of the appellant was that this wound was not inflicted by him but by someone else. The theory of the State was, and the proof was sufficient and unerringly established, that John and no one else inflicted it. The evidence nowhere points to any other than John as having inflicted this wound. John did not testify on trial. His wife did and said that he did not inflict it, but that some other, whom she did not recognize and could not describe, other than that he had on some light clothes, inflicted the wound and ran from the tent. The court on this point charged the jury at appellant's instance that if some other than John inflicted this wound or if they had a reasonable doubt of whether some other and not John inflicted it to find him not guilty.
It is not shown how far John Crutchfield's residence was from said town and livery stable therein, but we take it from all the facts, it must have been some little distance. About 5 o'clock that morning John (appellant) appeared at the livery stable of Mr. Bush in said town. It was still dark and night. John woke up Bush, who was in *Page 473 
bed asleep and told him he wanted to get a horse to go hunting his mules. Bush got up, dressed, went and got and saddled a horse for him. When he came back with the horse John said to him: "See this blood on my pants; I guess I have killed my brother." Bush replied that is too bad. John said, "How in the hell do you know about that," and again showed him the spattered blood on his pants and said he broke a double-barrel shotgun over his head, and "I guess I have killed my brother." He said that they had been playing poker and he did not win any money. Some two hours later, about 7 o'clock, he came back to this liveryman, inquiring where Doctor Jones lived, then stating to this witness that he guesses "they" had killed his brother. Still later and a third time when he came back to see this witness he called the witness off to one side and said, "I guess that fellow has killed my brother." In neither of these subsequent conversations did he say or intimate who "they" were or who "that fellow" was. It seems that in this second interview with the liveryman in which he said he reckoned "they" had killed his brother, he also again reiterated the statement that he had killed him. Another witness for the State, Tirey, testified that John (appellant) came to his house between 5 and 6 o'clock on that morning. The witness had not then gotten up, was still in bed, but upon being called by John, got up went out to him, found him riding said livery horse. Upon being invited by the witness to come in, he said, "Well, we played hell last night." The witness asked him, "What is that, John?" and he said, "I knocked my brother in the head," and upon being asked why he did that said some of the boys came over there last night and framed it up on him (appellant) and Tom went in with some of the boys and that is the reason he did it. That he stayed there and discussed the matter with this witness for some twenty minutes and that was all that was discussed between them. He asked the witness' advice about the matter and wanted to know of him what he (appellant) ought to do. He kept stating to this witness that he guessed he had killed his brother and he believed his brother would die. Doctor Jones for the State testified that John (appellant) came to him about 6 o'clock to get him to go and see his brother Tom. The Doctor asked him what was the matter with him and he said, "He is hurt." The Doctor then asked how he got hurt and John replied not to ask him, but to go over there as soon as he could and attend his brother. That he, the doctor, then dressed, went over to see Tom, getting there about 6:30, finding him with the wound as above stated and unconscious. That after examining Tom and finding him in that condition John came in the tent and Doctor Jones told him to go and get Doctor Mars, which John then did. He saw and called Doctor Mars between 7 and 8 o'clock that morning. Said Doctor Mars went over and found Doctor Jones in attendance upon Tom. Either at the time he first called Doctor Mars, or when going over from Doctor Mars' to Tom with him the doctor asked him what was the matter and how Tom *Page 474 
got hurt. Appellant told the doctor not to ask any question, but go and do what he could for his brother, and he did not state to the doctor how Tom had got hurt or who hurt him. Still later in the day John, at the instance of these doctors, called in Doctor Hamilton, who then called and saw Tom. All these doctors testify, in substance, that while Tom may not have been rendered immediately unconscious by the lick, that ordinarily such a lick would at once produce unconsciousness. Each testified that when they saw him he was unconscious and remained so until he died. They had him taken from John's home to another town that evening, or the next morning, where an operation was performed for the purpose of relieving him. The crushed skull was removed but blood clots had formed. The deceased never regained consciousness but soon after died from the effects of the wound, the operation being performed by said Doctor Hamilton assisted by others, or rather, others being present at the operation.
On September 13, 1911, the case was called for trial. Appellant then made a motion for continuance on account of the absence of several witnesses. It shows that while he was arrested on September 7th, on the next day he had process issued for these witnesses, which process was served on two of the witnesses the next day and that the others were not found. The process for these witnesses was returned before the application for continuance was filed, or the next preceding that. The trial lasted some five or six days after the application for a continuance was overruled. Appellant had no process whatever issued for any of these witnesses, after his application was overruled. We are clearly of the opinion that the application was correctly overruled for the lack of diligence to procure the said witnesses. No effort is shown to to have located them either before the process was issued, or any time after it was issued and no process was issued after the application was overruled and no diligence was shown to locate or get them. One of the witnesses is shown to have appeared later and been in attendance on the trial. Appellant did not introduce him as a witness. Giles v. State, 66 Tex.Crim. Rep., 148 S.W. Rep., 317 and cases there cited.
No injury whatever is shown by appellant's bill complaining of the court's action about the special venire and the bill nowhere shows that any injury whatever occurred to appellant by the court's action therein. Under the circumstances, as therein shown, the court is shown to have substantially if not fully and literally, complied with the law in the ordering of special veniremen, the issuance of the writ, the service thereof and the return and all such like matters.
Among others, the State introduced Jim Crenshaw who was a material witness for the State and who gave pertinent testimony for the State. Upon cross-examination by appellant of this witness he testified that he at first was arrested and placed in jail charged with this murder, but was admitted to bail by an examining magistrate upon an investigation of the matter. On redirect examination the *Page 475 
court permitted the State to ask, and this witness to testify, that the grand jury had not indicted him for the offense. This certainly was proper as has uniformly been held by this court.
By another bill appellant complains of this language of the district attorney in his closing argument to the jury: "We have the guilty man, and I believe this jury is going to do like the jury did in the Beattie case in Virginia." This is the whole of the language complained of. The bill states nothing else in connection therewith, does not show what called for this remark, or that it was uncalled for, or anything else in connection with the case to show this court that it was error. The bill does show that immediately upon appellant objecting to the language the court sustained his objections and withdrew the statement from the jury. No special written charge was asked directing the jury not to consider it. Clayton v. State, 67 Tex.Crim. Rep., 149 S.W. Rep., 119, and to authorities therein cited.
Appellant has many complaints to the charge of the court and to the refusal of the court to give special charges requested by him and that the court did not submit aggravated assault to the jury for a finding. It is unnecessary to state the particulars of these various assignments. They all hinge around the contention that the double-barrel shotgun, with which unquestionably all the evidence established the murder was committed, was not specifically testified to by any witness as a "deadly weapon," and that the court did not submit to the jury in so many words and require a finding by them that the appellant intended to kill his brother at the time. If this was necessary under the facts of this case, then this judgment should be reversed. If not, in our opinion, it should be affirmed.
Of course, it is always necessary, in considering the charge of the court, to consider it as a whole and in connection with the facts of the case. The court in this case gave a full, fair and correct charge on murder in the first degree; also on murder in the second degree, and also on manslaughter. In our opinion, the evidence did not call for and the court was not under the necessity of giving any charge on aggravated assault. The jury having found appellant guilty of murder in the second degree, of course, acquitted him of murder in the first degree and it is unnecessary to discuss in any way the charge on murder in the first degree, other than to state, as above, that it is full, fair and correct, and the court, in submitting it to the jury for a finding, correctly applied the law to the facts.
The charge on murder in the second degree is likewise, as stated above, full, fair and correct, unless appellant's contentions are good. The court's charge on murder in the second degree is as follows:
"10. The next lower grade of homicide than murder in the first degree is murder in the second degree. Malice is also a necessary ingredient of the offense of murder in the second degree, the distinguishing feature, however, so far as the element of malice is concerned is; that in murder of the first degree malice must be proven to the *Page 476 
satisfaction of the jury, beyond a reasonable doubt, as an existing fact, while in murder of the second degree malice will be implied by the law from the fact of an unlawful killing.
"11. Implied malice is that which the law infers from or imputes to certain acts, however suddenly done; thus, when the fact of an unlawful killing is established and the facts do not establish express malice beyond a reasonable doubt, nor tend to mitigate, excuse or justify the act, then the law implies malice and the murder is in the second degree; and the law does not further define murder in the second degree than this: If the killing be shown to be unlawful and there is nothing in evidence on the one hand showing express malice and on the other hand there is nothing in evidence that will reduce the killing below the grade of murder, then the law implies malice and the killing is murder in the second degree. The instrument or means by which a homicide is committed are to be taken into consideration in judging the intent of the party offending. If the instrument be one not likely to produce death in the manner used, it is not to be presumed that death was designed unless from the manner in which it was used such intention evidently appeared.
"12. If you believe from the evidence, beyond a reasonable doubt, that the defendant, John Crutchfield, struck Tom Crutchfield with a gun and that said gun, in the manner in which it was used, was an instrument reasonably calculated to produce death or serious bodily injury, and that said striking was with an instrument reasonably calculated to produce death or serious bodily injury and that said striking was in a sudden transport of passion, aroused without an adequate cause, and that by said stroke with said gun the said John Crutchfield killed the said Tom Crutchfield, then you will find the defendant guilty of murder in the second degree and assess his punishment at confinement in the penitentiary for any term of years not less than five years."
The court also correctly charged on presumption of innocence and reasonable doubt. Also reasonable doubt between the different degrees of homicide, as applied to murder in the first and second degrees and manslaughter.
We fail to find in the record any direct statement by any witness that the double-barrel shotgun used as a bludgeon was in specific terms a deadly weapon, but the gun was produced on the trial, identified and introduced in evidence, passed around to each juror and each juror took it in his hands and examined it. Its weight, length, etc., was not specially and particularly described by any witness, but as the gun itself was produced, introduced in evidence and personally handled and examined by each juror this was unnecessary. The gun itself thus introduced, examined and handled was superior evidence to any that a witness could have given of it by merely telling of its length, weight, etc. The jury for itself had this absolute knowledge from the evidence that was introduced and it could not have been aided *Page 477 
or disproved under the circumstances by the mere statement of any witness particularly describing it. There can be no shadow of doubt from this record that this gun was used by appellant on deceased and that it produced the death of the deceased. That it was reasonably calculated to produce serious bodily injury and death in this instance in the manner of its use as unquestionably shown, can not for one moment be doubted. The court in his charge as quoted above, correctly told the jury that "the instrument or means by which a homicide is committed are to be taken into consideration in judging the intent of the party offending. If the instrument be one not likely to produce death in the manner used, it is not to be presumed that death was designed unless from the manner in which it was used such intention evidently appeared." Then immediately following this charge he required the jury to believe from the evidence, beyond a reasonable doubt, that appellant struck deceased with a gun and that said gun, in the manner in which it was used, was an instrument reasonably calculated to produce death or serious bodily injury and that said striking was with an instrument reasonably calculated to produce death or serious bodily injury, and that said striking was in a sudden transport of passion aroused without adequate cause and that by said stroke with said gun appellant killed deceased, then to find him guilty of murder in the second degree. This charge was strictly in accordance with the law and was all that was necessary to be submitted or required to be found to show murder in the second degree. There might be a case where it was so questionable whether the instrument used was a deadly weapon or the manner of its use was such as to show an actual intent to kill that it would be proper to so charge, but this case does not present or require the submission of such questions. There is no claimed suggestion or intimation by the appellant or this record of self-defense, nor that he did not intend to kill, if he in fact struck the blow. Our statute (P.C. Art. 1140) is that every person who shall unlawfully kill a person with malice aforethought, either express or implied, shall be deemed guilty of murder. And, as stated by the charge of the court in this case, murder in the second degree is not otherwise defined than as stated specifically and fully in the charge of the court above quoted. That the killing in this case was unlawful can not for one moment be questioned. Neither can it be questioned from this record that it was willfully and intentionally done and neither can it be questioned from this record, that the instrument with which it was effected, in the manner of its use, as shown by what it did actually do, was not only likely but did actually produce the death in this case. So that there can be no question but that the instrument used in the manner in which it was used was a deadly weapon and the manner of its use was such as to unquestionably show that the intent was to kill.
Our law (P.C. Art. 51) is that the intention to commit an offense is presumed whenever the means used is such as would ordinarily *Page 478 
result in the commission of the forbidden act. Again (P.C. Art. 1147), is that the instrument or means by which a homicide is committed are to be taken into consideration in judging of the intent of the party offending. If the instrument be one not likely to produce death in the manner used, it is not to be presumed that death was designed, unless from the manner in which it was used such intention evidently appeared.
It is only where the evidence raises a question of whether the instrument used was a deadly instrument and the manner of its use raises any question as to being sufficient to produce death or serious bodily injury that the court is called upon or required to require the jury to find that it was the intent of the slayer to kill. It is unnecessary to cite the decided cases on this subject and those applicable to this question, but see the sections of Judge White's P.C. under the articles above cited, and those under Secs. 1298, 1014, and 1270. In our opinion the charge of the court was correct in this case and none of appellant's assignments attacking it or his special charges should have been given.
There is no defect in the verdict of the jury, nor is there any reversible error pointed out by appellant in any way in this case. The judgment is affirmed.
Affirmed.
                          ON REHEARING.                        January 22, 1913.